Citation Nr: 0716044	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-40 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to 
January 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The veteran's case was remanded to the RO for additional 
development in June 2006.  The case is again before the Board 
for appellate review.


FINDING OF FACT

The veteran does not have COPD that is related to his 
military service; the veteran does not have COPD that has 
been caused or made worse by service-connected asbestosis.


CONCLUSION OF LAW

The veteran does not have COPD that is the result of disease 
or injury incurred in or aggravated during active military 
service; the veteran does not have COPD that is proximately 
due to or the result of service-connected asbestosis.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 and Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 3.655 (2006); 71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has COPD that was either caused 
or made worse by his military service or his service-
connected asbestosis.  

The veteran's service medical records (SMRs) reveal that the 
veteran's respiratory system was reported to be normal at the 
time of his January 1942 entrance examination.  The SMRs are 
negative for any reference to treatment or complaints related 
to a lung disability.  Examinations dated in May 1945 and 
March 1949 revealed a normal respiratory system and negative 
x-rays.  Examinations dated in March 1952, January 1958, 
November 1961, March 1966, and September 1970 revealed normal 
lungs and chest.  

The veteran was referred to the Naval Regional Medical Center 
in Bremerton, Washington in May 1979 to evaluate his lungs 
due to an unusual amount of fibrotic changes shown on x-rays.  
The veteran was diagnosed with chronic obstructive pulmonary 
disease with moderately severe obstructive ventilatory defect 
due to cigarette smoking.  He was also diagnosed with chronic 
bronchitis and pulmonary asbestosis with extensive 
pleuroparenchymal scarring in the left hemithorax, with no 
evidence of a restrictive ventilatory defect.  

Associated with the claims file is a private treatment report 
from Dr. K. Klopfenstein dated in May 2003 which documents 
diagnoses of COPD and asbestosis.  

The veteran was afforded a VA examination in September 2003.  
He reported a cigarette habit which began when he was fifteen 
years old.  The veteran said he currently smoked a half pack 
of cigarettes per day.  He was noted to have been exposed to 
asbestos while serving on Navy ships in service.  Physical 
examination revealed that the veteran demonstrated very 
slight use of the accessory muscles of respiration.  He also 
occasionally demonstrated a deep cough.  The diaphragms were 
low by percussion and there was some dullness or slightly 
elevated left hemidiaphragm in relation to the right.  There 
was less than two-centimeters (cm) of diaphragmatic movement 
as determined by percussion.  Breath sounds varied and were 
reduced over the anterior chest bilaterally.  Breath sounds 
were harsh at the left base and mid-lung posteriorly and 
there was general hyperresonance, including a hyperresonant 
precordium.  At both posterior lung bases there were 
extensive crackles and they seemed to extend almost to the 
mid-lung fields bilaterally.  No wheezes or rhonchi were 
heard and no crackles were heard anteriorly.  There was no 
clubbing or edema.  The examiner diagnosed the veteran with 
probable asbestosis and COPD.  In an addendum opinion the 
examiner said that pulmonary function testing (PFT) revealed 
moderately severe obstructive disease.  Computed tomography 
of the thorax confirmed asbestosis-related pleural plaques 
with no mention of pulmonary parenchymal disease/fibrosis as 
would be expected with actual lung tissue involvement with 
asbestosis.  The examiner concluded that the symptoms of the 
veteran's active lung disease were caused by COPD and not 
asbestosis.  

The veteran was scheduled for a VA examination in January 
2007 in order to determine whether the COPD was caused or 
made worse by his service-connected asbestosis.  The veteran 
failed to report for the examination.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
and Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which strongly suggests that the recent change 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.  

In this case the veteran maintains that he has COPD which was 
caused or made worse by his military service or his service-
connected asbestosis.  The evidence of record reveals that 
the veteran was diagnosed with COPD in May 1979 at the Naval 
Regional Medical Center in Bremerton, Washington.  The 
examiner specifically included in the diagnosis reference to 
the fact that the veteran's COPD with moderately severe 
obstructive ventilatory defect was due to cigarette smoking.  
The private treatment report from Dr. Klopfenstein merely 
includes diagnoses of COPD and asbestosis and does not 
include an opinion regarding the etiology of the veteran's 
COPD.  At the time of the September 2003 VA examination the 
veteran was again diagnosed with COPD and the examiner opined 
that the symptoms of the veteran's active lung disease were 
caused by COPD and not asbestosis.  Another VA examination 
was scheduled in January 2007 to determine the medical 
probabilities that the veteran's COPD was caused by or made 
chronically worse by his service-connected asbestosis.  The 
veteran failed to report for the January 2007 VA examination 
and as such the claim must be decided on the evidence of 
record.  See 38 C.F.R. § 3.655.  Under these circumstances, 
as there is no competent medical evidence establishing that 
the veteran's COPD is related to service or was caused by or 
made chronically worse by his service-connected asbestosis, 
service connection must be denied.

The Board notes that the veteran has alleged that his COPD 
was related to service or caused by or made worse by his 
service-connected asbestosis.  While the veteran is capable 
of providing information regarding the current condition of 
his lungs, as a layperson, he is not qualified to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for COPD.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002 
and Supp. 2006); 38 C.F.R. § 3.102 (2006).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO wrote to the veteran in July 2003 and notified him of 
the evidence/information required to substantiate a claim of 
service connection.  He was informed of the elements to 
satisfy in order to establish service connection.  He was 
advised to submit any evidence he had to show that he had a 
current disability and to identify sources of 
evidence/information that the veteran wanted the RO to obtain 
on his behalf.  The RO sent a follow-up letter with the same 
information in September 2003.  The veteran was informed of 
the criteria for establishing secondary service connection in 
the July 2004 statement of the case (SOC).  Another follow-up 
letter was mailed to the veteran in June 2006 and the veteran 
was informed that he was scheduled for a VA examination in a 
December 2006 letter.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Additionally, in the June 2006 letter and the February 2007 
supplemental statement of the case (SSOC), the veteran was 
told of the criteria used to award disability ratings and the 
criteria for assigning an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  No such issues are 
now before the Board.  Consequently, the claim need not be 
remanded to address a potential rating or effective date.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and private treatment 
reports in developing the veteran's claim.  The veteran was 
afforded a VA examination and scheduled for a second VA 
examination.  The veteran has not alleged that there is any 
outstanding evidence that would support his contentions.  The 
Board is not aware of any outstanding evidence.  Therefore, 
the Board finds that the VA has complied with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R 
§ 3.159(c)-(e) (2006).  This is especially so given the 
mandate of 38 C.F.R. § 3.655 that the case be decided based 
on the available record.  


ORDER

Entitlement to service connection for COPD is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


